
	
		II
		111th CONGRESS
		2d Session
		S. 4037
		IN THE SENATE OF THE UNITED STATES
		
			December 16, 2010
			Mr. Schumer (for
			 himself, Mr. Kerry,
			 Mr. Akaka, Mr.
			 Durbin, Mr. Nelson of
			 Nebraska, Mr. Menendez,
			 Ms. Klobuchar, Mr. Whitehouse, Mrs.
			 Shaheen, and Mr. Tester)
			 introduced the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To impose a criminal penalty for unauthorized recording
		  or distribution of images produced using advanced imaging technology during
		  screenings of individuals at airports and upon entry to Federal buildings, and
		  for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Security Screening Confidential
			 Data Privacy Act.
		2.Criminal penalty
			 for unauthorized recording or distribution of security screening
			 images
			(a)In
			 generalPart I of title 18, United States Code, is amended by
			 adding at the end the following:
				
					124Unauthorized
				recording and distribution of security screening images
						
							Sec. 
							2731. Criminal penalty for unauthorized recording and
				  distribution of security screening images.
						
						2731.Criminal
				penalty for unauthorized recording and distribution of security screening
				images
							(a)In
				generalExcept as specifically provided in subsection (b), it
				shall be unlawful for an individual—
								(1)to photograph or
				otherwise record an image produced using advanced imaging technology during the
				screening of an individual at an airport or upon entry into any building owned
				or operated by the Federal Government without express authorization pursuant to
				a Federal law or regulation; or
								(2)to distribute any
				such image to any individual who is not authorized pursuant to a Federal law or
				regulation to receive the image.
								(b)Exceptions
								(1)Recordings to
				be used in criminal prosecutionThe prohibition under subsection
				(a) shall not apply to an individual who, during the course and within the
				scope of the individual's employment, records or distributes an image described
				in subsection (a) solely to be used in a criminal investigation or
				prosecution.
								(2)Liability of
				journalistsThe prohibition under subsection (a) shall not apply
				to a journalist that publishes an image described in that subsection if the
				journalist has a good faith belief that the image was not recorded or
				distributed in violation of that prohibition.
								(c)PenaltyAn
				individual who violates the prohibition in subsection (a) shall be fined under
				this title, imprisoned for not more than 1 year, or both.
							(d)DefinitionsIn
				this section:
								(1)Advanced
				imaging technologyThe term advanced imaging
				technology—
									(A)means a device
				that creates a visual image of an individual showing the surface of the skin
				and revealing other objects on the body; and
									(B)may include
				devices using backscatter x-rays or millimeter waves and devices referred to as
				whole-body imaging technology or body
				scanning.
									(2)JournalistThe
				term journalist—
									(A)means a person
				who—
										(i)with the primary
				intent to investigate events and procure material in order to disseminate to
				the public news or information concerning local, national, or international
				events or other matters of public interest, regularly gathers, prepares,
				collects, photographs, records, writes, edits, reports, or publishes on such
				matters by—
											(I)conducting
				interviews;
											(II)making direct
				observation of events; or
											(III)collecting,
				reviewing, or analyzing original writings, statements, communications, reports,
				memoranda, records, transcripts, documents, photographs, recordings, tapes,
				materials, data, or other information whether in paper, electronic, or other
				form;
											(ii)has such intent
				at the inception of the process of gathering the news or information sought;
				and
										(iii)obtains the
				news or information sought in order to disseminate the news or information by
				means of print (including newspapers, books, wire services, news agencies, or
				magazines), broadcasting (including dissemination through networks, cable,
				satellite carriers, broadcast stations, or a channel or programming service for
				any such media), mechanical, photographic, electronic, or other means;
										(B)includes a
				supervisor, employer, parent company, subsidiary, or affiliate of a person
				described in subparagraph (A); and
									(C)does not include
				any person who is—
										(i)a
				foreign power or an agent of a foreign power, as those terms are defined in
				section 101 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C.
				1801);
										(ii)a member or
				affiliate of a foreign terrorist organization designated under section 219(a)
				of the Immigration and Nationality Act (8 U.S.C. 1189(a));
										(iii)any person
				whose property and interests in property are blocked pursuant to Executive
				Order 13224 (66 Fed. Reg. 49079; relating to blocking property and prohibiting
				transacting with persons who commit, threaten to commit, or support terrorism),
				Executive Order 12947 (60 Fed. Reg. 5079; prohibiting transactions with
				terrorists who threaten to disrupt the Middle East peace process), or any other
				executive order relating to terrorism;
										(iv)committing or
				attempting to commit the crime of terrorism, as that offense is defined in
				section 2331(5) or 2332b(g)(5) of title 18, United States Code;
										(v)committing or
				attempting to commit the crime of providing material support or resources, as
				that term is defined in section 2339A(b)(1) of title 18, United States Code, to
				a terrorist organization; or
										(vi)aiding,
				abetting, or conspiring in illegal activity with a person described in clause
				(i), (ii), (iii), (iv), or
				(v).
										.
			(b)Technical and
			 conforming amendmentThe table of chapters for part I of title
			 18, United States Code, is amended by inserting after the item relating to
			 chapter 123 the following:
				
					
						124.
				  Unauthorized recording and distribution of security screening
				  images2731
					
					.
			
